Name: Commission Directive 2004/112/EC of 13 December 2004 adapting to technical progress Council Directive 95/50/EC on uniform procedures for checks on the transport of dangerous goods by roadText with EEA relevance
 Type: Directive
 Subject Matter: transport policy;  land transport;  technology and technical regulations;  organisation of transport
 Date Published: 2004-12-14; 2008-12-17

 14.12.2004 EN Official Journal of the European Union L 367/23 COMMISSION DIRECTIVE 2004/112/EC of 13 December 2004 adapting to technical progress Council Directive 95/50/EC on uniform procedures for checks on the transport of dangerous goods by road (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 95/50/EC of 6 October 1995 on uniform procedures for checks on the transport of dangerous goods by road (1) and in particular Article 9a thereof, Whereas: (1) Council Directive 94/55/EC of 21 November 1994 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (2) laid down uniform rules for the transportation of dangerous goods in the Community. (2) The Annexes to Directive 95/50/EC are related to the Annexes to Directive 94/55/EC. Adaptation to scientific and technical progress of the Annexes to Directive 94/55/EC may have an effect on the Annexes to Directive 95/50/EC. (3) In order to take into account Commission Directive 2003/28/EC of 7 April 2003 adapting for the fourth time to technical progress Council Directive 94/55/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road, the Annexes to Directive 95/50/EC should be amended. (4) The measures provided for in this Directive are in accordance with the opinion of the Committee on the transport of dangerous goods set up by Directive 94/55/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 95/50/EC is hereby amended as follows: Annexes I, II and III are replaced by Annexes I, II and III to this Directive. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than one year after its publication. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 December 2004. For the Commission Jacques BARROT Member of the Commission (1) OJ L 249, 17.10.1995, p. 35. Directive as amended by Directive 2001/26/EC of the European Parliament and of the Council (OJ L 168, 23.6.2001, p. 23). (2) OJ L 319, 12.12.1994, p. 7. Directive as last amended by Commission Directive 2003/28/EC (OJ L 90, 8.4.2003, p. 45). ANNEX I ANNEX II INFRINGEMENTS For the purposes of this Directive, the following non-exhaustive list, classified into three risk categories (Category I being the most serious), gives a guideline on what is to be regarded as infringement. The determination of the appropriate risk category must take account of the particular circumstances and be left to the discretion of the enforcing body/officer at the roadside. Failures that are not listed under the risk categories shall be classified according to the descriptions of the categories. In the event there are several infringements per transport unit, only the most serious risk category (as indicated under item 39 in Annex I to this Directive) shall be applied for reporting purposes (Annex III to this Directive). 1. Risk Category I Where failure to comply with relevant ADR provisions creates a high-level risk of death, serious personal injury or significant damage to the environment such failures would normally lead to taking immediate and appropriate corrective measures such as immobilisation of the vehicle. Failures are: 1. The dangerous goods being carried are prohibited for transport 2. Leakage of dangerous substances 3. Carriage by a prohibited mode or an inappropriate means of transport 4. Carriage in bulk in a container which is not structurally serviceable 5. Carriage in a vehicle without an appropriate certificate of approval 6. Vehicle no longer complies with the approval standards and presents an immediate danger (otherwise it goes in risk category II) 7. Non-approved packaging is used 8. Packaging does not conform to the applicable packing instruction 9. The special provisions for mixed packing have not been complied with 10. The rules governing the securing and stowage of the load have not been complied with 11. The rules governing mixed loading of packages have not been complied with 12. The permissible degrees of filling of tanks or packages have not been complied with 13. The provisions limiting the quantities carried in one transport unit have not been complied with 14. Carriage of dangerous goods without any indication of their presence (e.g. documents, marking and labelling on the packages, placarding and marking on the vehicle) 15. Carriage without any placarding and marking on the vehicle 16. Information relevant to the substance being carried enabling determination of a risk category I offence is missing (e.g. UN number, proper shipping name, packing group) 17. Driver does not hold a valid vocational training certificate 18. Fire or an unprotected light is being used 19. The ban on smoking is not being observed. 2. Risk Category II Where failure to comply with relevant ADR provisions creates a risk of personal injury or damage to the environment such failures would normally lead to taking appropriate corrective measures such as requiring rectification at the site of control if possible and appropriate, but at the completion of the current transport movement at the latest. Failures are: 1. The transport unit comprises more than one trailer/semi-trailer 2. Vehicle no longer complies with the approval standards but does not present an immediate danger 3. The vehicle is not carrying operational fire extinguishers as required; a fire extinguisher can still be deemed operational if only the prescribed seal and/or the expiry date are missing; however, this does not apply if the fire extinguisher is visibly no longer operational, e.g. pressure gauge at 0 4. The vehicle does not carry the equipment required in the ADR or in the instructions in writing 5. Test and inspection dates and use periods of packaging, IBCs or large packaging have not been complied with 6. Packages with damaged packaging, IBCs or large packaging or damaged uncleaned empty packaging are being carried 7. Carriage of packaged goods in a container which is not structurally serviceable 8. Tanks/tank containers (including ones that are empty and uncleaned) have not been closed properly 9. Carriage of a combination packaging with an outer packaging which is not closed properly 10. Incorrect labelling, marking or placarding 11. There are no instructions in writing conforming to the ADR, or the instructions in writing are not relevant to the goods carried 12. The vehicle is not properly supervised or parked. 3. Risk Category III Where failure to comply with relevant provisions result in a low level of risk of personal injury or damage to the environment and where appropriate corrective measures do not need to be taken at the roadside but can be addressed at a later date at the undertaking. Failures are: 1. The size of placards or labels or the size of letters, figures or symbols on placards or labels does not comply with the regulations 2. Information in the transport documentation other than that in risk category I/(16) is not available 3. The training certificate is not on board the vehicle but there is evidence that the driver holds it. ANNEX III MODEL STANDARD FORM FOR THE REPORT TO BE SENT TO THE COMMISSION CONCERNING INFRINGEMENTS AND PENALTIES